Citation Nr: 1219085	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  04-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for hypertensive vascular disease to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes to include as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for dementia to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran.  The Veteran served on active duty from January 1956 to December 1957.  The Veteran died in October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2006, the Board issued a decision denying the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 order, the Court granted a joint motion for remand, filed by representatives of both parties, vacating the Board's February 2006 decision and returning the case to the Board for compliance with the joint motion for remand.  In February 2008, the Board remanded the Veteran's claim for additional development.  While the case was in remand status, the Veteran died in October 2009.  In November 2009, the appellant requested substitution.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

Under the proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  Id.  (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).  However, VA recognizes that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant (here, the Veteran). Therefore, VA would provide an opportunity for a person to waive the right to substitute when he or she had filed a claim for accrued benefits, death pension, or Dependency and Indemnity Compensation (DIC), which VA would otherwise deem a request to substitute.  Id at 8668-69.  Further, the proposed 38 C.F.R. § 3.1010 would be consistent with the provisions of 38 U.S.C.A. § 5121A, because in no event would a person requesting to substitute be given less than one year from the date of the claimant's death in which to complete a request to substitute.  Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.

A formal request for substitution was received in November 2009.  The Board observes that the RO issued a supplemental statement of the case (SSOC) in March 2012.  However, the SSOC only commented that the appellant applied for substitution, but the SSOC did not contain the law and regulation with respect to claims for substitution and did not adjudicate whether the appellant was eligible to substitute.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 38 C .F.R. § 20.101(a) (2011) (describing the Board's jurisdiction). 

Finally, the Board also observes that the appellant was sent two letters in March 2012 to two different addresses.  The most recent letter was sent in May 2012 to the same address listed on the VA Form 21-22A.  However, it is unclear as to whether the appellant's address has changed.  Therefore, upon remand, the RO should make efforts to clarify the appellant's current address and send an additional letter advising her of the unavailability of the Veteran's service treatment records and service personnel records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should make steps to clarify the appellant's current address.  The appellant should be sent a new letter regarding the unavailability of the service treatment records and service personnel records.

2.  When the development requested has been completed, the case should be reviewed by the RO to include whether the appellant is entitled to substitution.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case to include all pertinent laws and regulations on substitution including a finding of whether the appellant is entitled to substitution and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


